Exhibit 10.5

 

Energous Corporation

 

Director Compensation Policy

 

Members of the Board of Directors (the “Board”) of Energous Corporation (the
“Company”) who are not employees of the Company or any subsidiary of the Company
(“non-employee directors”) shall be paid the following amounts in consideration
for their services on the Board.

 

Cash Compensation

 

Each non-employee director shall be paid an annual cash retainer of $50,000
prorated for partial years and paid quarterly in arrears. The lead independent
director and committee members shall be paid the following additional annual
cash retainer amounts paid quarterly in arrears:

 

Chairman of the Board  $50,000  Lead Independent Director:   $25,000  Audit
Committee Chair:   $20,000  Audit Committee Member:  $10,000  Compensation
Committee Chair:   $15,000  Compensation Committee Member:   $5,000  Corporate
Governance and Nominating Committee Chair:   $10,000  Corporate Governance and
Nominating Committee Member:   $5,000 

 



Equity Compensation

 

On the first trading day following December 31 of each year, each non-employee
director will also be awarded a number of restricted stock units (“RSUs”) equal
to $75,000 divided by the Fair Market Value of the Company’s common stock on
such date. In addition, the independent Chairman of the Board, if any, shall be
awarded an additional 25,000 RSUs. Such RSUs shall be made under and pursuant to
the Company’s 2014 Non-employee Equity Compensation Plan (the “Plan”).
Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Plan. The RSUs shall not become vested until the first
anniversary of the grant date (the “Annual Award Vesting Date”). If a director
ceases to serve as a director before the Annual Award Vesting Date due to the
director’s death, or if there is a Change in Control prior to the Annual Award
Vesting Date, then the RSUs shall become fully vested as of the date of such
death or Change in Control, as applicable. If a director ceases to serve as a
director at any time for any reason other than death before the earlier of the
Annual Award Vesting Date or a Change in Control, then the annual equity grant
shall become vested pro rata (based on the number of days between the grant date
and the date of cessation of services divided by 365, and to the extent the
shares are not thereby vested they shall be forfeited as of the date of such
cessation of services. The Board, in its sole discretion and in recognition for
meritorious service may elect to vest up to one hundred percent of a
non-employee director’s unvested equity awards upon retirement.

 



 

 

 

Expense Reimbursement

 

The compensation described in this Policy is in addition to reimbursement of all
out-of-pocket expenses incurred by directors in attending meetings of the Board.

 

Employee Directors

 

An employee of the Company who serves as a director receives no additional
compensation for such service.

 

Adopted Effective May 21, 2015

 



 2 

 

